                               30 Broad Street Suite 702
                                  New York, NY 10004
                                 Phone: 212-203-1090
                               www.Carylondonlaw.com


November 28, 2018
Hon. Jack B. Weinstein
United States District Court
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201
via ECF

       Re:     Thompson v. City of New York et. al., Docket # 1:14-cv-7349
               Adjournment of Pre-Trial Conference

Your Honor:

        I am the attorney for the plaintiff, Larry Thompson, and I am requesting an adjournment of the
Pre-Trial Conference which was scheduled for December 3, 2018 at 10:30 a.m. to December 3, 2018
at 11:30 a.m. I am making this request due to the fact that that I have another case on at 9:30 a.m. and
I do not wish to be late to this conference. This is the plaintiff’s first request for an adjournment and
the Defendants attorney, Philip DePaul, Esq., consents to this request. I also spoke to your case manager
who confirmed the Court would be available 1 hour later at 11:30 a.m. on December 3, 2018.

       Thank you for your consideration in this matter.

                                              Respectfully submitted,

                                                     /s/ Cary London, Esq.
                                              Cary London, Esq.
                                              Attorney for Plaintiff
                                              30 Broad Street Suite 702
                                              New York, NY 10004
                                              (212)-203-1090
                                              CLondon@CaryLondonLaw.com
Hon. Jack B. Weinstein
November 28, 2018
Page 2
       CC:     Philip DePaul, Esq.
               Kavin Thedani, Esq.
               Attorneys for Defendant
               Corporation Counsel of the City of New York
               100 Church Street, 3rd Floor
               New York, NY 10007
               Via ECF




186 Joralemon Street         111 John Street      330 Willis Avenue          400 Townline Road
Suite 1202                   Suite 640            Suite 1000                 Suite 170
Brooklyn, NY 11201           New York, NY10038    Roslyn Heights, NY 11577   Hauppauge, NY 11788
